Title: From John Adams to John Quincy Adams, 8 February 1819
From: Adams, John
To: Adams, John Quincy



My dear Son,
Quincy Feby: 8th: 1819.

I have been employed for a month or six weeks in hard labour to save you trouble. I have ransacked chests, trunks, boxes, bureaus, chests of drawers, escritouirs, or in fewer words, every hole & corner, from the basement story to the cockloft, in search of manuscript books & papers, and in course I have been obliged to break open locks whose key’s were lost and destroy every thing that lay in my way and the result is Parturiunt Montes the whole is now collected in my bedchamber. But still there is enough to give you six weeks labour as fatigueing as mine has been. And there you will find a more authentic history than has yet been written of the American revolution, though that you will find very imperfect.
My dear Son, you can have no idea of the situation in which I am placed. I am now involved in a controversy about a half a dozen acres of land and a hundred cord of wood, at the same time I am solicited from various quarters to write my own life, and from various artists to sit for my bust, and from many others to write the history of the revolution, yet I am alone & have nobody to assist me but a young lady of sixteen whose name is Elizabeth Foster. After all never mind me, do your duty to the nation. So enjoins your father
John Adams